Case 3:19-cv-16262-FLW-DEA Document 15 Filed 08/14/19 Page 1 of 2 PageID: 156



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                      :
JANE DOE 1, and JANE DOE 2,                           :
Individually and on behalf of other similarly situated :
                                                      :
               Plaintiffs,                            :                 Civil No. 19-16262
       v.                                             :
                                                      :
                                                      :                      ORDER
                                                      :
BLOOMBERG L.P.                                        :
                                                      :
               Defendants.                            :
                                                      :

        THIS MATTER having been opened by the Court sua sponte upon receipt of Plaintiffs’

complaint; it appearing that Plaintiffs filed this putative collective action suit against Bloomberg

L.P. (“Defendant”), alleging violations of the Fair Labor Standards Act ; it appearing that Plaintiffs

have a pending matter in this Court involving identical claims against Defendant, see Doe v.

Bloomberg L.P., No.: 19-09471, (D.N.J. 2019); it appearing, thus, that the instant complaint is

duplicative of the complaint filed in No.: 19-9471; it further appearing that, “[a]s part of its general

power to administer its docket, a district court may dismiss a duplicative complaint,” Fabics v.

City of New Brunswick, 629 F. App’x. 196, 198 (3d Cir. 2015); see also Walton v. Eaton Corp.,

563 F.2d 66, 70 (3d Cir. 1977) (prohibiting a plaintiff from “maintaining two separate actions

involving the same subject matter at the same time in the same court against the same defendant”);

therefore, the instant complaint is dismissed without prejudice; accordingly,

        IT IS on this 14th day of August, 2019,
        ORDERED that the Clerk of the Court is directed to dismiss Plaintiff’s complaint and

        close the case.




                                                   1
Case 3:19-cv-16262-FLW-DEA Document 15 Filed 08/14/19 Page 2 of 2 PageID: 157



                                               /s/ Freda L. Wolfson
                                               Hon. Freda L. Wolfson
                                               U.S. Chief District Judge




                                      2
